DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 are pending in this Office Action.
	Claims 1, 10, and 20 are amended.
	Claim 21 is new.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2014/0359444), in view of Briggs et al. (US 8,312,486), and in further view of Eyer (US 2013/0340007).
	Regarding claims 1, 10, 19, and 20, Greenberg-Sanders discloses a data processing method for a live streaming page (Paragraphs 4-7 illustrate a method and system for configuring media servers to provide live broadcast media), applied to a live streaming server comprising:
	receiving a presentation request for the live streaming page, the presentation request including a live streaming scene identifier, the live streaming scene identifier being determined by a live streaming client according to a running environment of the live streaming client (Paragraph 55 illustrates that a broadcaster may transmit a request for video content to be included in a live media broadcast);
	obtaining scene configuration information corresponding to the live streaming scene identifier, the scene configuration information indicating at least one function plug-in configured to provide predetermined function to a user during display of live streaming content; generating the live streaming page, by circuitry of the live streaming server, by adding the indicated at least one function plug-in identified as corresponding to the live streaming scene identifier on a preset basic page that includes the live streaming content according to the scene configuration information (Paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings); and
function plug-in to the live streaming client for presentation (Paragraph 58 illustrates that the interface may be provided and displayed at the client devices).
	Greenberg-Sanders fails to disclose the scene configuration information indicating at least one of a plurality of interaction function plug-ins, the plurality of interaction function plug-ins being configured to display different content types and provide predetermined interactivity functions for different content types to a user during display of live streaming content; determining which of the plurality of interaction function plug-ins to be included in the live streaming page based on the at least one of the plurality of interaction function plug-ins indicated by the obtained scene configuration information; adding the indicated at least one of the plurality of interaction function plug-ins; and sending the live streaming page with the added at least one of the plurality of interaction function plug-ins to the live streaming client for presentation.
	Briggs discloses the scene configuration information indicating at least one of a plurality of interaction function plug-ins, the plurality of interaction function plug-ins being configured to provide predetermined interactivity functions for different content types to a user during display of live streaming content (Figures 2 and 4 and column 4, lines 21-57, and column 3, lines 51-65, illustrate that the system requests and receives data such as a small XML that provides the necessary information for the ad such as the ad overlay including interactive links which the user/viewer may select to obtain further information about the product being advertised and optionally to purchase; figure 4 and column 3, lines 51-65, illustrate displaying the ad overlay based on the objects appearing in the video; note – the terms “content types” is broad and is not further defined with the regard to the association of the content types such as the content appearing in the video or the type of content resulting from the interaction function plug-ins); determining of the plurality of interaction function plug-ins (Figures 2 and 4 and column 4, lines 21-57, and column 3, lines 51-65, illustrate that the system provides the ad overlay for displaying the interactive links associated with the products appearing the in the scene); and sending the live streaming page with the added at least one of the plurality of interaction function plug-ins to the live streaming client for presentation (Figures 2 and 4 and column 4, lines 21-57, and column 3, lines 51-65, illustrate that the system receives the ad overlay including the interactive links associated with the products appearing in the scene).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Briggs to Greenberg-Sanders to disclose the scene configuration information indicating at least one of a plurality of interaction function plug-ins, the plurality of interaction function plug-ins being configured to provide predetermined interactivity functions for different content types to a user during display of live streaming content; determining which of the plurality of interaction function plug-ins to be included in the live streaming page based on the at least one of the plurality of interaction function plug-ins indicated by the obtained scene configuration information; adding the indicated at least one of the plurality of interaction function plug-ins; and sending the live streaming page with the added at least one of the plurality of interaction function plug-ins to the live streaming client for presentation because it would have been common in the art to choose one of several interactive functions to provide along with the media content such that the functions may be tailored for each scene, such as if a scene contains 
	Greenberg-Sanders as modified by Briggs fails to disclose the plurality of interaction function plug-ins being configured to display different content types.
	Eyer discloses the plurality of interaction function plug-ins being configured to display different content types (Paragraphs 62 and 67 illustrate that the different interactive elements/content provided in association with the video content may be displayed through different content types, such as text, graphics, video, images, etc., wherein the appearance of the supplemental content may be synchronized with events within the video content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Eyer to Greenberg-Sanders in view of Briggs to disclose the plurality of interaction function plug-ins being configured to display different content types because it would have been common to provide different interactive element content types depending on the type of object being presented, such as highlighting an important object to catch a user’s attention, or displaying a link or URL next to an object indicating to the user that additional information is available with regard to the associated object.
	Regarding claims 3 and 12, Greenberg-Sanders as modified by Briggs discloses wherein the obtaining comprises: loading a preset core component according to the presentation request: and obtaining the scene configuration information corresponding to the live streaming scene identifier by using the preset core component (Greenberg-Sanders: Paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings).
Regarding claims 4 and 13, Greenberg-Sanders as modified by Briggs discloses wherein the obtaining the scene configuration information corresponding to the live streaming scene identifier by using the preset core component comprises: loading a scene determining component by using the preset core component; extracting the live streaming scene identifier from the presentation request by using the scene determining component, and loading a scene configuration component; and obtaining the scene configuration information corresponding to the live streaming scene identifier from the scene configuration component (Greenberg-Sanders: Paragraph 55 illustrates that a broadcaster may transmit a request for video content to be included in a live media broadcast; paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings).
	Regarding claims 5 and 14, Greenberg-Sanders as modified by Briggs discloses wherein the generating comprises: performing rendering on the preset basic page according to the scene configuration information to obtain functional structures corresponding to the plurality of interaction function plug-ins; and sequentially loading the plurality of interaction function plug-ins according to the functional structures, and initializing the plurality of interaction function plug-ins to generate the live streaming page (Greenberg-Sanders: Paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings) (Briggs: Figures 2 and 4 and column 4, lines 21-57, and 
	Regarding claims 6 and 15, Greenberg-Sanders as modified by Briggs discloses wherein the performing comprises: invoking a user interface (UI) management component; and performing the rendering on the preset basic page according to the scene configuration information by using the UI management component to obtain the functional structures (Greenberg-Sanders: Paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings).
	Regarding claims 7 and 16, Greenberg-Sanders as modified by Briggs discloses wherein after the sending, the method further comprises: receiving an event processing request triggered based on the live streaming page, the event processing request including an upcoming event; invoking another interaction function plug-in of the plurality of interaction function plug-ins corresponding to the upcoming event; and processing the upcoming event by using the invoked other interaction function plug-in (Greenberg-Sanders: Paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings) (Briggs: Figures 2 and 4 and column 4, lines 21-57, and column 3, lines 51-65, illustrate that the system requests and receives data such as a small XML that provides the necessary information for the ad such as the ad overlay including interactive links which the user/viewer may select to obtain further information about the product being advertised at cue 
	Regarding claims 8 and 17, Greenberg-Sanders as modified by Briggs discloses wherein before the receiving, the method further comprises: obtaining a live streaming scene setting request, the live streaming scene setting request including the live streaming scene identifier; obtaining multiple pieces of interaction function plug-in information according to the live streaming scene setting request; receiving interaction function plug-in information selected by the user from the multiple pieces of interaction function plug-in information; and generating the scene configuration information according to the selected interaction function plug-in information, and establishing a correspondence between the scene configuration information and the live streaming, scene identifier (Greenberg-Sanders: Paragraph 55 illustrates that a broadcaster may transmit a request for video content to be included in a live media broadcast; paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings).
	Regarding claims 9 and 18, Greenberg-Sanders as modified by Briggs discloses wherein after the sending, the method further comprises: receiving a modification request for the live streaming page, the modification request indicating deleting one of the at least one of the plurality of interaction function plug-ins or adding another interaction function plug-in; and deleting the one of the at least one of the plurality of interaction function plug-ins or adding the other interaction function plug-in to the live streaming page according to the modification request (Greenberg-Sanders: Paragraph 58 illustrates the use of an broadcast page to provide an interface for providing interaction with the live media broadcast and the inserted video content included in the live media broadcast; paragraphs 19, 26, and 67 illustrate that media content may be inserted concurrently with the streamed live media broadcast, such as commentary and recordings) (Briggs: Figures 2 and 4 and column 4, lines 21-57, and column 3, lines 51-65, illustrate that the system requests and receives data such as a small XML that provides the necessary information for the ad such as the ad overlay including interactive links which the user/viewer may select to obtain further information about the product being advertised at cue points for indicating when to present the interactive content within the video content; figure 4 and column 3, lines 51-65, illustrate displaying the ad overlay based on the objects appearing in the video).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al. (US 2014/0359444), in view of Briggs et al. (US 8,312,486), in further view of Eyer (US 2013/0340007), and in further view of Chang (US 2003/0009771).
	Regarding claims 2 and 11, Greenberg-Sanders as modified by Briggs and Eyer discloses wherein the running environment includes an application used for running the live streaming page in the live streaming client (Greenberg-Sanders: Paragraphs 45 and 66 illustrate the use of a media broadcast application).
	Greenberg-Sanders as modified by Briggs fails to disclose the live streaming scene identifier indicates an application type of the application.
	Chang discloses indicating an application type of the application (Paragraph 93 illustrates providing information about how to trigger/invoke a particular application, such as through the use of an application programming interface, which identifies the category of type of application).
.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, the claim contains allowable subject matter because the claimed features overcome the prior art of record.  For instance, references such as Sanders et al. (US 2014/0359444), Briggs et al. (US 8,312,486), Eyer (US 2013/0340007) teach providing and displaying supplemental/interactive content associated with video content.  However, the prior art of record does not teach the specific features of the at least two interaction function plug-ins being identified as corresponding to the live streaming scene identifier and added on the preset basic page, especially with relation to the live streaming page.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vong et al. (US 2016/0156983) (Figure 3 and paragraph 68); and Makhlouf (US 2014/0282698) (Paragraph 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425